655 So. 2d 212 (1995)
Kathy WOOD, Appellant,
v.
STATE of Florida, Appellee.
No. 94-1413.
District Court of Appeal of Florida, Fifth District.
May 26, 1995.
*213 James B. Gibson, Public Defender, and Dan D. Hallenberg, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Wesley Heidt, Asst. Atty. Gen., Daytona Beach, for appellee.

ON MOTION FOR REHEARING
W. SHARP, Judge.
The state and counsel for the appellant have filed motions for rehearing in which both agree section 921.001(4)(b), relied upon by this court in our opinion which issued in this case, was amended effective November 24, 1993, to delete the provision giving a defendant the option to elect to be sentenced pursuant to the 1994 guidelines. We acknowledge the candor and professionalism of both counsel for bringing this to the attention of this court.
Accordingly, we withdraw our prior opinion issued in this case, and in its place simply affirm the trial court.
Rehearing GRANTED; Prior Opinion WITHDRAWN; AFFIRMED.
HARRIS, C.J., and GRIFFIN, J., concur.